


Exhibit 10.5
LEASE AMENDMENT #15
(PARKING)


DIAMONDBACK E & P LLC


FASKEN MIDLAND, LLC (hereinafter called "Lessor") and DIAMONDBACK E & P LLC,
successor to Windsor Permian, LLC (hereinafter called "Lessee"), for good and
valuable consideration the receipt of which is hereby acknowledged on November
10, 2014 (the "Effective Date"), do hereby amend that certain Lease Agreement
dated April 19, 2011 (the "Original Lease Agreement"), as amended by Lease
Amendment #1 dated June 6, 2011, Lease Amendment #2 dated August 5, 2011
(surrendered September 30, 2012), Lease Amendment #3 dated September 28, 2011,
Lease Amendment #4 dated February 6, 2012, Lease Amendment #5 dated July 25,
2012, Lease Amendment #6 dated December 18, 2012, Lease Amendment #7 dated June
14, 2013, Lease Amendment #8 dated June 14, 2013, Lease Amendment # 9 dated
September 3, 2013, Lease Amendment #10 dated September 26, 2013, Lease Amendment
#11 dated September 26, 2014, Lease Amendment # 12 dated October 23, 2014, Lease
Amendment #13 dated October 30, 2014, and Lease Amendment #14 dated November 10,
2014 (collectively, the "Lease Agreement"), covering a total of approximately
24,150 square feet of Net Rentable Area located on Level Twelve (12) and Level
Fourteen (14) (the "Leased Premises") of One Fasken Center at 500 West Texas
Avenue, Midland, Texas 79701 ("One Fasken Center"), being a part of the Building
consisting of 550 and 500 West Texas Avenue, Texas 79701 (the "Building"), under
the following terms and conditions (the "Lease Amendment #15"):


1.
PARKING. Effective June 1, 2016, the provisions of Section 1.14 "Parking" in the
Original Lease Agreement, and all the related references to "Parking" in the
Lease Amendments thereof, shall be deleted in their entirety and the following
substituted in lieu thereof:



"1.14 Parking. Lessor shall provide up to sixty-three (63) parking spaces during
the Lease Term, in the designated areas, at the following rate per space per
month plus applicable sales tax:
4
@$195.00 per space per month for Executive Reserved (Basement) -
space may be limited, if available
 
 
3
@$195.00 per space per month for Officer Reserved (Level One) -
space may be limited, if available
 
 
6
@ $150.00 per space per month for Preferred Reserved (Level Two and above) -
space may be limited, if available
 
 
50
@ $115.00 per space per month for General Unreserved



The monthly rates set forth in this Section 1.14 shall be adjusted annually
during the Lease Term of the Lease Agreement to an amount equal to the
prevailing market rates being charged in the Building for similar parking
spaces. The parking spaces set forth in this Section 1.14 shall be for Lessee
and/or Lessee's employees and Lessor shall have the right to assign parking
space as conditions permit. However, Lessor shall not be required to police the
use of these spaces. Lessor may make, modify and enforce rules and regulations
relating to the parking of automobiles in the parking area(s), and Lessee shall
abide thereby. Lessor shall not be liable to Lessee or Lessee's agents,
servants, employees, customers, or invitees for damage to person or property
caused by any act of omission or neglect of Lessee, and Lessee agrees to hold
Lessor harmless from all claims for any such damage."


2.
RATIFICATION. Except as amended by this Lease Amendment # 15, Lessor and Lessee
do hereby ratify and affirm all of the terms, conditions and covenants of the
Lease Agreement, as amended herein.




1

--------------------------------------------------------------------------------




Witness the execution of this Lease Amendment # 15 as of the dates below, but to
be effective as of the Effective Date.


LESSOR
 
LESSEE
 
 
 
 
 
FASKEN MIDLAND, LLC
 
DIAMONDBACK E&P LLC
By:
Haley-NWC Property
 
 
 
 
Management Co., LLC
 
 
 
 
Its Authorized Agent
 
 
 
 
 
 
 
 
By:
/s/ Wendell L. Brown, Jr.
 
By:
/s/ Travis D. Stice
Name:
Wendell L. Brown, Jr.
 
Name:
Travis D. Stice
Title:
Vice President
 
Title:
President & CEO
Date:
2-3-15
 
Date:
1/30/15




2